IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                               Assigned on Briefs July 18, 2001

             OUDON PANYANOUVONG v. STATE OF TENNESSEE

                Direct Appeal from the Criminal Court for Rutherford County
                             No. F-49500    J. S. Daniel, Judge



                   No. M2000-03152-CCA-R3-PC - Filed November 16, 2001




JOSEPH M. TIPTON, J., concurring


         I concur in the majority opinion, except I question whether a post-conviction petitioner has
a right to self-representation at his or her will. In this respect, I view this court’s statements in Cole
v. State, 798 S.W.2d 261, 263 (Tenn. Crim. App. 1990), regarding a common law right to self-
representation as dicta; self-representation was certainly not an issue in the appeal.

        I do not believe that a trial court must be required to administer a post-conviction case
through a petitioner who is imprisoned in a distant county and who has no reasonable means to
investigate the case or to conduct pre-hearing business before the court. The fair and efficient
administration of the justice system becomes an important consideration in allowing the trial court
the discretion to have counsel involved, even over a petitioner’s objection. I note that the United
States Supreme Court has concluded that the various states are constitutionally “within their
discretion to conclude that the government’s interests outweigh an invasion of the appellant’s
interest in self-representation” and to prevent self-representation on appeal. Martinez v. Court of
Appeal of Cal., 528 U.S. 152, 163-64, 120 S. Ct. 684, 692 (2000). I believe that a similar weighing
of interests and result exist for post-conviction cases at the trial level.



                                                         JOSEPH M. TIPTON, JUDGE